     Case 2:16-cr-00041-JTM-MBN Document 254 Filed 07/07/20 Page 1 of 7




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                              CRIMINAL ACTION


VERSUS                                                NO: 16-41


CORNELL PENDLETON                                     SECTION: “H”



                            ORDER AND REASONS

      Before the Court is Defendant Cornell Pendleton’s Motion for
Compassionate Release (Doc. 246). For the following reasons, the Motion is
DENIED.


                              BACKGROUND
      Defendant Cornell Pendleton has served nearly 28 months of his 121-
month sentence for various financial crimes, including conspiracy to commit
money laundering, money laundering, structuring transactions to evade
reporting requirements, and making a false statement on a loan application.
He is currently housed at Federal Correctional Institute in Oakdale, Louisiana
(“Oakdale”). Defendant moves this Court for compassionate release in light of
the COVID-19 virus outbreak at Oakdale. Defendant asks this Court to
temporarily release him to home confinement for the duration of the virus
outbreak at the facility.



                                         1
     Case 2:16-cr-00041-JTM-MBN Document 254 Filed 07/07/20 Page 2 of 7



      On earlier consideration of this Motion, this Court held that it had no
authority to consider Defendant’s         requests until he exhausted the
requirements of 18 U.S.C. § 3852(c). Since that time, Defendant has properly
requested compassionate release from the warden of his facility and 30 days
have lapsed since the warden’s receipt thereof. Accordingly, Defendant’s
request is now properly before this Court.


                            LAW AND ANALYSIS
      As of July 7, 2020, the Bureau of Prisons (“BOP”) reports that, at
Oakdale, 1 inmate is currently positive for COVID-19, 206 have recovered, and
7 have died. 1 Defendant alleges that if he contracts COVID-19, he is at high
risk for complications because of his advanced age and pre-existing health
conditions. Specifically, Defendant is 54 years old and suffers from
hypertension, high cholesterol, and is borderline diabetic. He argues, therefore,
that extraordinary and compelling reasons exist to modify his sentence.
      “The district court’s jurisdiction to correct or modify a defendant’s
sentence is limited to those specific circumstances enumerated by Congress in
18 U.S.C. § 3582.” 2 Section 3582(c), as amended by the First Step Act, states
in relevant part that:
      The court may not modify a term of imprisonment once it has been
      imposed except that-- (1) in any case-- (A) the court, upon motion
      of the Director of the Bureau of Prisons, or upon motion of the
      defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons
      to bring a motion on the defendant's behalf or the lapse of 30 days
      from the receipt of such a request by the warden of the defendant's
      facility, whichever is earlier, may reduce the term of imprisonment
      (and may impose a term of probation or supervised release with or

      1    Federal Bureau of Prisons, COVID-19 Coronavirus,            available   at
https://www.bop.gov/coronavirus/ (last visited July 7, 2020).
       2 United States v. Garcia, 606 F.3d 209, 212 (5th Cir. 2010).


                                            2
     Case 2:16-cr-00041-JTM-MBN Document 254 Filed 07/07/20 Page 3 of 7



      without conditions that does not exceed the unserved portion of the
      original term of imprisonment), after considering the factors set
      forth in section 3553(a) to the extent that they are applicable, if it
      finds that—
             (i)    extraordinary and compelling reasons warrant such a
                    reduction; or
             (ii)   the defendant is at least 70 years of age, has served at
                    least 30 years in prison, pursuant to a sentence
                    imposed under section 3559(c), for the offense or
                    offenses for which the defendant is currently
                    imprisoned, and a determination has been made by
                    the Director of the Bureau of Prisons that the
                    defendant is not a danger to the safety of any other
                    person or the community, as provided under section
                    3142(g);
      and that such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission[.]
      While Defendant requests only temporary release for the duration of the
pandemic, courts have held that 18 U.S.C. § 3582(c)(1)(A) “does not grant the
Court the authority to release [a defendant] temporarily until the COVID-19
pandemic abates.” 3 By its clear terms, Section 3582 authorizes a court only to
“reduce the term of imprisonment,” with or without imposing a term of
probation or supervised release. Accordingly, this Court must consider
whether the relief available under Section 3582 is warranted.
       The Sentencing Commission’s policy statement regarding compassionate
release sets forth what facts are considered “extraordinary and compelling.”
“Although historically sentence reductions could be ordered only upon a motion
by the Director of the Bureau of Prisons, the First Step Act of 2018 amended
the statute to additionally allow prisoners to petition the Court.” 4 The

      3  United States v. Pawlowski, No. CR 17-390-1, 2020 WL 2526523, at *4 (E.D. Pa. May
18, 2020).
       4 United States v. Perdigao, No. CR 07-103, 2020 WL 1672322, at *2 (E.D. La. Apr. 2,

2020).

                                                3
    Case 2:16-cr-00041-JTM-MBN Document 254 Filed 07/07/20 Page 4 of 7



Sentencing Commission’s policy statements have not, however, been amended
since the enactment of the First Step Act, “and consequently, a portion of the
policy statement now squarely contradicts 18 U.S.C. § 3582(c)(1)(A) as
amended.” 5 In recognizing this discrepancy,
      [m]any courts have concluded that this discrepancy means that the
      Sentencing Commission does not have a policy position applicable
      to motions for compassionate release filed by defendants pursuant
      to the First Step Act. Accordingly, other district courts have found
      that they have discretion to determine what constitutes an
      “extraordinary and compelling reason[ ]” on a case by case basis,
      and reliance on the policy statement may be helpful, but not
      dispositive. 6
The policy statement states that, provided a defendant is not a danger to the
community, extraordinary and compelling reasons exist under the following
circumstances:
   (A) Medical Condition of the Defendant.—
      (i) The defendant is suffering from a terminal illness (i.e., a serious
          and advanced illness with an end of life trajectory). A specific
          prognosis of life expectancy (i.e., a probability of death within a
          specific time period) is not required. Examples include
          metastatic solid-tumor cancer, amyotrophic lateral sclerosis
          (ALS), end-stage organ disease, and advanced dementia.
      (ii) The defendant is—
      (I) suffering from a serious physical or medical condition,
      (II) suffering from a serious functional or cognitive impairment, or
      (III) experiencing deteriorating physical or mental health because
          of the aging process,
      that substantially diminishes the ability of the defendant to
      provide self-care within the environment of a correctional facility
      and from which he or she is not expected to recover.

      5   Id.
      6   Id.

                                            4
     Case 2:16-cr-00041-JTM-MBN Document 254 Filed 07/07/20 Page 5 of 7



   (B) Age of the Defendant.--The defendant (i) is at least 65 years old;
      (ii) is experiencing a serious deterioration in physical or mental
      health because of the aging process; and (iii) has served at least 10
      years or 75 percent of his or her term of imprisonment, whichever
      is less.
   (C) Family Circumstances.—
   (i) The death or incapacitation of the caregiver of the defendant's
       minor child or minor children.
   (ii) The incapacitation of the defendant's spouse or registered partner
       when the defendant would be the only available caregiver for the
       spouse or registered partner.
   (D) Other Reasons.--As determined by the Director of the Bureau of
      Prisons, there exists in the defendant’s case an extraordinary and
      compelling reason other than, or in combination with, the reasons
      described in subdivisions (A) through (C). 7
      This Court finds that Pendleton has not identified extraordinary and
compelling reasons to order his immediate release from Oakdale. 8 On June 25,
2020, the Centers for Disease Control (“CDC”) provided new guidance on what
conditions put a person at a greater risk for severe illness from COVID-19. 9
The CDC has indicated that older adults and persons with chronic kidney
disease, chronic obstructive pulmonary disease, obesity, serious heart
conditions    (such     as    heart     failure,     coronary     artery     disease,     or
cardiomyopathies), sickle cell disease, or Type 2 diabetes are at an increased
risk for serious illness. 10 It has also indicated that people with hypertension or




      7 U.S.S.G. 1B1.13.
      8 See United States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL 1659880, at *5
(S.D.N.Y. Apr. 3, 2020) (and cases cited therein); United States v. Burrill, No. 17-CR-00491-
RS-1, 2020 WL 1846788, at *3 (N.D. Cal. Apr. 10, 2020) (and cases cited therein).
      9 Centers for Disease Control, People who are at an Increased Risk for Severe Illness,

available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-
higher-risk.html (last visited June 26, 2020).
      10 Id.


                                                 5
     Case 2:16-cr-00041-JTM-MBN Document 254 Filed 07/07/20 Page 6 of 7



Type 1 diabetes might be at an increased risk. 11 Pendleton is 54 years old and
alleges that he suffers from hypertension, high cholesterol, and is borderline
diabetic. Defendant’s medical concerns do not, therefore, fit squarely within
any of the conditions identified by the CDC as high risk. While his
hypertension might put him at an increased risk, Defendant has not provided
this Court with any medical evidence indicating the severity of this condition
or whether it is being controlled by medication. Indeed, Defendant’s pre-
sentence report, prepared 2.5 years ago, does not even mention it. 12 Instead, it
states that Defendant “is in good physical condition with no history of
hospitalizations. The defendant reported he is presently not taking any
prescribed medication.” 13 Accordingly, Defendant has not carried his burden to
show an extraordinary and compelling reason to grant his immediate release.
Further, “[g]eneral concerns about possible exposure to COVID-19 do not meet
the criteria for extraordinary and compelling reasons for a reduction in
sentence set forth in the Sentencing Commission’s policy statement on
compassionate release, U.S.S.G. § 1B1.13.23.” 14




       11 Id.
       12 Doc. 178.
       13 Id.
       14 United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La.

Apr. 1, 2020); United States v. Martinez Hernandez, No. 3:19-CR-346-K, 2020 WL 1876102,
at *3 (N.D. Tex. Apr. 14, 2020) (“[R]equests for release in light of the COVID-19 pandemic
have been considered under the ‘compelling reason’ prong of § 3142(i). The growing number
of jurisdictions using this approach have found that generalized COVID-19 fears and
speculation are insufficient to meet this prong, and have instead looked to the specificity of
the defendant’s concerns in order to make an individualized determination of whether
temporary release is warranted.” (internal citation omitted)) (and cases cited therein).



                                                 6
Case 2:16-cr-00041-JTM-MBN Document 254 Filed 07/07/20 Page 7 of 7



                         CONCLUSION
 For the foregoing reasons, the Motion is DENIED.



            New Orleans, Louisiana, on this 7th day of July, 2020.



                              ______________________________________
                              JANE TRICHE MILAZZO
                              UNITED STATES DISTRICT JUDGE




                                   7
